The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, Arkansas 72936
Dear Senator Walters:
This letter is a response to your request for an opinion regarding Act 191 of 1993. You have indicated that one city provided training, including radar certification training, for a law enforcement officer who was later employed by another city during the time frame governed by Act 191 of 1993. The second city was unwilling to reimburse the first city for the expense of the officer's radar training. On behalf of Mr. Arlis Spearman, Chief of Police in Mansfield, Arkansas, you have presented the following specific question:
  Does Act 191 of 1993 entitle the first city to be reimbursed for the expense incurred in providing a law enforcement officer with the training that is necessary to obtain radar certification, which is required?
I addressed a question identical to yours in Attorney General Opinion No. 95-250. That opinion should adequately answer your question; I have therefore enclosed a copy of it for your review.
The foregoing discussion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh